Case 7:19-cv-05407-VB Document 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

x
UNITED STATES OF AMERICA, :

Plaintiff, :
V. : ORDER OF DISMISSAL
PEOPLEWORKS, INC. and : 19 CV 5407 (VB)
JOSEPH CERVONE, :

Defendants.
=o --- x

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than June 11, 2020. To be clear, any application to restore the action must be
filed by June 11, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: May 12, 2020
White Plains, NY

SO ORDERED;,

of

Vincent L. Briccetti
United States District Judge

  

 

 
